Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/CN2017/099196, filed on August 26, 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201610737612.8, CN201610739981.0, and CN201610740912.1, filed on August 28, 2016.
	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2019, 01/14/2020, 05/18/2020, and 09/19/2020 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the auxiliary cargo area and the auxiliary passenger area recited in claim 2 and the skirt plate recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figure 12 shows two drawings overlapping one another.  It appears the drawing of the double decker rail car (bottom drawing) has been previously shown in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, and 20 are objected to because of the following informalities: 
Claim 1 recites the limitation "two upper and lower compartments" in line 2. However, claim 1 later recites the compartments being a passenger compartment and a cargo compartment. It is unclear whether a total of two or four compartments are claimed. For examiner purposes, "two upper and lower compartments" has been construed as "an upper and lower compartment". 
Claim 4 recites the limitation "the seat unit" in line 4. However, claim 4 previously recites "two front and rear seat units" in line 3. It is unclear whether the seat unit is referring to the front or the rear seat units. For examination purposes "the seat unit" has been construed as "each of the front and rear seat units".
Claim 20 recites the limitation "two upper and lower platforms" in line 2. However, claim 20 later recites the platforms being a passenger platform and a freight platform. It is unclear whether a total of two or four platforms are claimed. For examiner purposes, "two upper and lower platforms" has been construed as "an upper and lower platform". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the term “skirt plates” in line 3. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term, and the drawing fails to provide a reference number for the “skirt plate”. Therefore one of ordinary skill in the art would not be able to ascertain the exact structure of a “skirt plate” based on the information provided. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milenkovic (US 3,557,712 A).
Regarding claim 1, Milenkovic teaches (Fig. 1 and 5-6): A double-decker rail vehicle (Fig. 1), comprising: an upper and lower compartment (Fig. 1), which are a passenger compartment (200) for passengers to ride and a cargo compartment (185) for placing cargoes, respectively, wherein the passenger compartment (200) is provided with passenger doors (205) for passengers to get on and off 
Regarding claim 2, Milenkovic teaches the elements of claim 1, as stated above. Milenkovic further teaches (Fig. 6-7): auxiliary cargo area (218) for storing the cargoes is arranged in the passenger compartment (200), and an auxiliary passenger area (184) for passengers to use is arranged in the cargo compartment (185).
Regarding claim 3, Milenkovic teaches the elements of claim 1, as stated above. Milenkovic further teaches (Fig. 6-7): the upper compartment (200) is the passenger compartment (200), and the lower compartment (185) is the cargo compartment (185).
Regarding claim 20, Milenkovic teaches the elements of claim 1, as stated above. Milenkovic further teaches: an upper (Milenkovic, col. 5, lines 46-49) and lower platform (Milenkovic, col. 7, lines 61-67) are arranged corresponding to the passenger compartment (200) and the cargo compartment (185), and the platforms respectively are a passenger platform (Milenkovic, col. 5, lines 46-49) and a freight platform (Milenkovic, col. 7, lines 61-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Giles (US 2,632,408 A).
Regarding claim 4, Milenkovic teaches the elements of claim 1 as stated above. Milenkovic further teaches (Fig. 6): two rows of seat units (216) arranged in a length direction of a vehicle body (140), each seat unit (216) comprising a seat. Milenkovic does not explicitly teach that the seat units are staggered and overlapped in the length direction of the vehicle body, wherein the seat is tilted toward a side wall on a side where the seat is located. 
However, Giles teaches (Fig. 1): two front and rear seat units (A-L) are staggered and overlapped in the length direction of the vehicle body (Fig. 1), each of the seat units (A-L) comprises a seat (16), and the seat (16) is tilted toward a side wall (11) on a side where the seat (16) is located (Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include the seating arrangement in a car body, as taught by Giles, in order to "enhance the attrativeness of coach travel without unduly limiting the passenger capacity per coach, which must be maintained to make the lower fares possible" (Giles, col. 1, lines 21-25).
Regarding claim 5, Milenkovic and Giles teach the elements of claim 4 as stated above. Milenkovic does not explicitly teach an S-shaped transverse partition wall and a longitudinal partition wall partitioning the seat units. 
However, Giles teaches (Fig. 1-3): seat units (J-L) are partitioned by a seat partition wall (51), the seat partition wall (51) is composed of a transverse partition wall (51) and a longitudinal partition wall (annotated Fig. 1 below), the transverse partition wall (51) is S-shaped (Fig. 1), and the seat (16) extends in a space where an outer side of the transverse partition wall (51) of the present seat unit is outwardly recessed (Fig. 1) and extends in a space where an inner side of the transverse partition wall (51) of the front seat unit is inwardly recessed (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include the seat partition walls onto the seat units, as taught 

    PNG
    media_image1.png
    255
    745
    media_image1.png
    Greyscale

Regarding claim 8, Milenkovic and Giles teach the elements of claim 4 as stated above. Milenkovic further teaches: a set of windows (Milenkovic, col. 5, lines 70-72) are arranged on the vehicle body (140) corresponding to each of the seat units (216).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Giles (US 2,632,408 A) and Nagy (US 4,240,356).
Regarding claim 6, Milenkovic and Giles teach the elements of claim 5, as stated above. Milenkovic does not explicitly teach a sliding partition wall door on a longitudinal partition wall, the longitudinal partition wall having a hollow structure, and the door being concealed inside the partition wall in an open state.
However, Nagy teaches (Fig. 1-3): a partition wall door (13) is arranged on a longitudinal partition wall (7), the partition wall door (13) is a sliding door (Nagy, col. 1, lines 59-63), the longitudinal partition wall (7) has a hollow structure (14)(Fig. 3), and the partition wall door (13) in an open state is concealed inside the longitudinal partition wall (7) (Fig. 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to further include a hollow longitudinal partition wall and a sliding partition wall door, as taught by Nagy, in order to allow the passengers to obtain privacy and . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Giles (US 2,632,408 A) and Dryburgh et al. (US 7,213,882 B2).
Regarding claim 7, Milenkovic and Giles teach the elements of claim 4, as stated above. Milenkovic does not explicitly teach that each seat unit has a footrest, a table, and a functional chair, and each seat comprising a movement mechanism driving the backrest and the seat cushion. 
However, Dryburgh teaches (Fig. 7-11): each of the seat units (1) is provided with the seat (2), a footrest (45), a table (33) and a functional chair (counter top 30 or surface 36); the seat (2) comprises a backrest (42), a seat cushion (43) and a movement mechanism (46, 47), the movement mechanism (46, 47) drives the backrest (42) and the seat cushion (43) to move (Fig. 9-11), so that the seat (22) can be switched between a sitting position (Fig. 9), a lying position (Fig. 11) and any reclining position (Fig. 10); the footrest (45) is arranged exactly in front of the seat (2), when the seat (2) is in the lying position (Fig. 11), the footrest (45), the seat cushion (43) and the backrest (42) together form a horizontal sleeper (Fig. 11), and the table (33) and the functional chair (30 or 36) are arranged on a side portion of the seat facing the side wall (31).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include a footrest, a table, a functional chair, a backrest, a seat cushion, and a movement mechanism with each seat unit, as taught by Dryburgh, in order to enhance the attractiveness of coach travel and provide ergonomic accommodations for the passengers.
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Murphy (US 2,462,027 A).
Regarding claim 9, Milenkovic teaches the elements of claim 1, as stated above. Milenkovic does not explicitly teach a plurality of compartments partitioned by compartment partition walls, each wall provided with a door, and each compartment provided with a rest area and a lavatory. 
However, Murphy teaches (Fig. 1): the passenger compartment (Fig. 1) comprises a plurality of compartments (A-B, C-D) partitioned by compartment partition walls (15 and 17-19), each compartment partition wall (15 and 17-19) is provided with a compartment door (31), and each of the compartments (A-B, C-D) is provided with a rest area (annotated Fig. 1 below) and a lavatory (20). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include the plurality of compartments with a rest area and a lavatory, partitioned by partition walls with a door, as taught by Murphy, in order to provide a comfortable and convenient sleeping arrangement for a plurality of passengers.

    PNG
    media_image2.png
    360
    687
    media_image2.png
    Greyscale


Regarding claim 10, Milenkovic and Murphy teach the elements of claim 9, as stated above. Milenkovic does not explicitly teach a sitting and lying dual-purpose device in the rest area, the lavatory being separated from the rest area by a partition, and a lavatory door mounted on the partition.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include a sitting and lying dual-purpose device and a lavatory separated from the rest area by a partition and a door, as taught by Murphy, in order to provide a comfortable and convenient sleeping arrangement for a plurality of passengers over an extended period of travel time.
Regarding claim 12, Milenkovic and Murphy teach the elements of claim 9, as stated above. Milenkovic does not explicitly teach a compartment partition wall adjacent to an aisle of the compartment, wherein the partition wall has a wavy structure composed of a plurality of arc-shaped partition walls. 
However, Murphy teaches (Fig. 1): the compartment partition wall (15) immediately adjacent to an aisle (14) of the compartment has a wavy structure (Fig. 1) composed of a plurality of arc-shaped partition walls (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include the plurality of compartments with a wavy partition wall adjacent to an aisle, as taught by Murphy, in order to provide a comfortable and convenient sleeping arrangement for a plurality of passengers. Further, the wavy arrangement with a plurality of arc-shaped partition walls would provide a smooth transition on the edges, ensuring the passengers' safety in the event they bump into the partition edge. 
Regarding claim 13, Milenkovic and Murphy teach the elements of claim 9, as stated above. Milenkovic does not explicitly teach windows corresponding to a rest area and a lavatory. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to orient the windows corresponding to a rest area and a lavatory, as taught by Murphy, in order to allow the passengers to view the train’s surroundings and obtain fresh air when needed. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Murphy (US 2,462,027 A) and Tarver, Jr. (US 6,604,471 B1). 
Regarding claim 11, Milenkovic and Murphy teach the elements of claim 10, as stated above. Milenkovic does not explicitly teach a sitting and lying dual-purpose device comprises a set of sofa and a sofa stool, forming a horizontal bed together. 
However, Tarver, Jr. teaches (Fig. 9-13): a sitting and lying dual-purpose device (101, 102) at least comprises a set of sofa (101) capable of shifting between a sitting position (Fig. 9) and a lying position (Fig. 13) and sofa stool (102), and the sofa (101) in the lying position is combined with the sofa stool (102) to form a horizontal bed (Fig. 13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include the dual-purpose device with a sofa and a sofa stool, forming a horizontal bed together, as taught by Tarver, Jr., in order to provide a comfortable and convenient seating/sleeping arrangement for the passengers over an extended period of travel time.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Cardin et al. (WO2015121506A2, provided with translation).
Regarding claim 14, Milenkovic teaches the elements of claim 1, as stated above. Milenkovic does not explicitly teach that the cargo compartment has a through cargo space from one head compartment to the other. 
However, Cardin teaches (Fig. 2-3):  the cargo compartment (50A to 50F) has a through cargo space (Fig. 2) from one head compartment on one side to the other head compartment on the other side (Fig. 3), and support structures (72, 74) are provided in the cargo space (Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include the through cargo space from one head compartment to another, and supported by support structures, as taught by Cardin, in order to enable simple passage of workers from one cargo compartment to another without exiting the rail vehicle.
Regarding claim 15, Milenkovic and Cardin teach the elements of claim 14, as stated above. Milenkovic further teaches (Fig. 5): cargo doors (190, 195) are arranged on both sides of the cargo hold (185). Milenkovic does not explicitly teach that the cargo space is divided into sections by the support structure for equipment and cargo respectively.
However, Cardin further teaches (Fig. 2-4): the cargo space (50A-50F) is divided into a plurality of sections by the support structures (72, 74), parts of the sections are equipment compartments (annotated Fig. 4 below), and other parts are cargo holds (annotated Fig. 4 below), skirt plates (annotated Fig. 4 below) of the equipment compartment are arranged on both sides of the equipment compartment. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to divide the cargo space into equipment and cargo sections using support structures, as taught by Cardin, in order to reinforce the load-carrying structure of the dual-decker and allow for better organization of the cargo compartments.

    PNG
    media_image3.png
    344
    757
    media_image3.png
    Greyscale

Regarding claim 16, Milenkovic and Cardin teach the elements of claim 14, as stated above. Milenkovic does not explicitly teach a support structure with a hollow bracket structure. 
However, Cardin further teaches (Fig. 1-2): each of the support structures (72, 74) has a hollow bracket structure. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include the hollow bracket structure, as taught by Cardin, in order to reinforce the double decker to increase load capacity in the passenger compartment. Additionally, the use of a hollow structure ensures a reduction in weight of the support, and thereby increase the carrying capacity of the double decker. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Cardin et al. (WO2015121506A2, provided with translation) and Fassin (EP 1792829 A1, provided with translation). 
Regarding claim 17, Milenkovic and Cardin teach the elements of claim 15, as stated above. Milenkovic further (Fig. 5):  teaches a cargo hold floor (180) in each of the cargo holds (185), but does not explicitly teach rows of ball bearing for moving the cargoes. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to include rows of ball bearings on the cargo hold floor, as taught by Fassin, in order to facilitate the transport of cargo into and out of cargo compartment, thereby improving the efficiency of loading and unloading. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milenkovic (US 3,557,712 A), in view of Cardin et al. (WO2015121506A2, provided with translation) and Ravani et al. (US 4,084,516 A).
Regarding claim 18, Milenkovic and Cardin teach the elements of claim 15, as stated above. Milenkovic does not explicitly teach that the cargo doors are folding doors. 
However, Ravani teaches (Fig. 1 and 4): folding cargo doors (14). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to modify the cargo doors to be foldable, as taught by Ravani, in order to reduce the amount of space occupied by the door in an open position, thereby allowing the cargo to be effectively loaded and unloaded onto the cargo compartment. 
Regarding claim 19, Milenkovic, Cardin, and Ravani teach the elements of claim 18, as stated above. Milenkovic does not explicitly teach a folding door with an upper page and a lower page hinged to the upper page, wherein the upper page is hinged to the vehicle frame, and a door support mechanism is mounted between the folding door and the support structure. 
However, Ravani further teaches (Fig. 1 and 3-4): a folding door (14) comprises an upper page (16) and a lower page (15), the upper page (16) is hinged to the lower page (15), a top of the upper page 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Milenkovic to modify the cargo door to be a folding door with an upper page and a lower page hinged to the upper page, wherein the upper page is hinged to the vehicle frame, and a door support mechanism is mounted between the folding door and the support structure, as taught by Ravani, in order to reduce the amount of space occupied by the door in an open position, thereby allowing the cargo to be effectively loaded and unloaded onto the cargo compartment. Further, the addition of a door support mechanism, in use with the folding door, would allow the folding door to be mechanically controlled, thereby improving the efficiency of loading/unloading the cargo. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2485078-A: Teaches a railway vehicle with compartments separated by partitions, a bed 30, and toilet room 24 separated by a door to the rest area. 
US-2760442-A: Teaches a railway sleeping car with compartments separated by wavy partitions and a lavatory in the compartment. 
US-8720821-B2: Teaches staggered, overlapping seat units with S-shaped partitions, a reclinable seat with a foot rest, auxiliary passenger seat, and table. 
US-7517010-B2: Teaches a sliding privacy door on the wall 10, guided by a horizontal guiding rail 30. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617